404 F.2d 938
70 L.R.R.M. (BNA) 2384
BROTHERHOOD OF RAILWAY, AIRLINE AND STEAMSHIP CLERKS,FREIGHT HANDLERS, EXPRESS AND STATION EMPLOYES etal., Appellants,v.PAN AMERICAN WORLD AIRWAYS, INC., Appellee.
Nos. 293-297, Dockets 32862-32866.
United States Court of Appeals Second Circuit.
Argued Jan. 14, 1969.Decided Jan. 14, 1969.

David J. Fleming, New York City, Edward J. Hickey, Jr., James L. Highsaw, Jr., Mulholland, Hickey & Lyman, Washington, D.C., for appellants.
Herbert Prashker, Eric Rosenfeld, Lawrence A. Katz, Poletti, Freidin, Prashker, Feldman & Gartner, New York City, for appellee.
Before WATERMAN, KAUFMAN and ANDERSON, Circuit Judges.
PER CURIAM:


1
The judgment appealed from is affirmed upon the opinion of Judge Bryan, reported at 275 F.Supp. 986 (1967).